

113 S2946 RS: Senator Paul Simon Water for the World Act of 2014
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 625113th CONGRESS2d SessionS. 2946[Report No. 113–286]IN THE SENATE OF THE UNITED STATESNovember 19, 2014Mr. Durbin (for himself, Mr. Corker, Mr. Coons, and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsDecember 8, 2014Reported by Mr. Menendez, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide improved water, sanitation, and hygiene programs for high priority developing countries,
			 and for other purposes.1.Short titleThis Act may be cited as the Senator Paul Simon Water for the World Act of 2014.2.Sense of CongressIt is the sense of Congress that—(1)water and sanitation are critically important resources that impact many other aspects of human
			 life;(2)the United States should be a global leader in helping
			 provide sustainable access to clean water and sanitation for the world’s
			 most vulnerable populations; and(3)the USAID Water and Development Strategy, 2013–2018, which was released by the United States Agency for International Development in May 2013—(A)improves USAID’s capacity to provide sustainable water, sanitation,
			 and hygiene assistance;(B)advances implementation of portions of the Senator
			 Paul Simon Water for the Poor Act of 2005 (Public Law 109–121; 119 Stat.
			 2533), and(C)should inform the Global Water Strategy required under section
			 136(j) of the Foreign Assistance  Act of 1961, as added by
			 section 6 of this Act.3.Clarification of assistance to provide safe water and sanitation to include hygieneChapter 1 of part I of the Foreign Assistance Act of 1961 is amended—(1)by redesignating section 135 (22 U.S.C. 2152h), as added by section 5(a) of the Senator Paul Simon
			 Water for the Poor Act of 2005 (Public Law 109–121; 22
			 U.S.C. 2152h note), as section 136; and(2)in section 136, as redesignated—(A)in the section heading, by striking and sanitation and inserting , sanitation, and hygiene; and(B)in subsection (b), by striking and sanitation and inserting , sanitation, and hygiene.4.Improving coordination and oversight of safe water, sanitation and hygiene projects and activitiesSection 136 of the Foreign Assistance Act of 1961, as redesignated and amended by this Act, is
			 further amended by adding at the end the following:(e)Coordination and oversight(1)USAID global water coordinator(A)DesignationThe Administrator of the United States Agency for International Development (referred to in this
			 paragraph as USAID) or the Administrator’s
			 designee,  who shall be a current USAID employee serving in a career or
			 non-career position in the Senior Executive Service or at the level of a
			 Deputy Assistant Administrator or higher, shall serve concurrently as the
			 USAID Global Water Coordinator (referred to in this subsection as the Coordinator).(B)Specific dutiesThe Coordinator shall—(i)provide direction and guidance to, coordinate, and oversee the projects and
			 programs of USAID authorized under this section;(ii)lead the implementation and revision, not less frequently than once every 5 years, of USAID’s
			 portion of the
			 Global Water Strategy required under subsection (j);(iii)seek—(I)to expand the capacity of USAID, subject to the availability of appropriations, including through
			 the designation of a lead subject matter expert selected from among USAID
			 staff in each high priority country
			 designated pursuant to subsection (h);(II)to implement such programs and
			 activities;(III)to take advantage of economies of scale; and(IV)to conduct more
			 efficient and effective projects and programs;(iv)coordinate with the Department of State and USAID staff in each high priority country designated
			 pursuant to subsection (h) to ensure that USAID activities and projects,
			 USAID program planning and budgeting documents, and USAID country
			 development strategies reflect and seek to implement—(I)the safe water, sanitation, and hygiene objectives established in the strategy required under
			 subsection (j), including objectives relating to the management of water
			 resources; and(II)international best practices relating to—(aa)increasing access to safe water and sanitation;(bb)conducting
			 hygiene-related activities; and(cc)ensuring appropriate management of water
			 resources; and(v)develop appropriate benchmarks, measurable goals, performance metrics, and monitoring and
			 evaluation plans for USAID projects and programs authorized under this
			 section.(2)Department of state special coordinator for water resources(A)DesignationThe Secretary of State or the Secretary’s designee,  who shall be a current employee of the
			 Department of
			 State
			 serving in a career or non-career position in the Senior Executive Service
			 or at the level of a Deputy Assistant Secretary or higher, shall serve
			 concurrently as the Department of State Special Advisor for Water
			 Resources (referred to in this paragraph as the Special Advisor).(B)Specific dutiesThe Special Advisor shall—(i)provide direction and guidance to, coordinate, and oversee the projects and
			 programs of the Department of State authorized under this section;(ii)lead the implementation and revision, not less than every 5 years, of the Department of State’s
			 portion of the Global Water Strategy required under subsection (j);(iii)prioritize and coordinate the Department of State’s international engagement on the allocation,
			 distribution, and access to global fresh water resources and policies
			 related to such matters;(iv)coordinate with United States Agency for International Development and Department of State staff in
			 each
			 high priority country designated pursuant to subsection (h) to ensure that
			 United States diplomatic efforts related to safe water, sanitation, and
			 hygiene, including efforts related to management of water resources and
			 watersheds and the resolution of intra- and trans-boundary conflicts over
			 water resources, are consistent with United States national interests; and(v)represent the views of the United States Government on the allocation, distribution, and access to
			 global fresh water resources and policies related to such matters in key
			 international fora, including key diplomatic, development-related, and
			 scientific organizations.(3)Additional nature of duties and restriction on additional or supplemental compensationThe responsibilities and specific duties of the Administrator of the United States Agency for
			 International Development (or the Administrator’s designee) and the
			 Secretary of State (or the Secretary’s designee) under paragraph (2) or
			 (3), respectively, shall be in addition to any other
			 responsibilities or specific duties assigned to such individuals. Such
			 individuals shall receive no additional or supplemental compensation as a
			 result of carrying out such responsibilities and specific duties under
			 such paragraphs..5.Promoting the maximum impact and long-term sustainability of USAID safe water, sanitation, and
			 hygiene-related projects and programsSection 136 of the Foreign Assistance Act of 1961, as redesignated and amended by this Act, is
			 further amended by adding at the end the following:(f)Priorities and criteria for maximum impact and long-Term sustainabilityThe Administrator of the United States Agency for International Development shall ensure that the
			 Agency for International Development’s projects and programs authorized
			 under this section are designed to achieve maximum impact and
			 long-term sustainability by—(1)prioritizing countries on the basis of the following clearly defined criteria and
			 indicators, to the extent sufficient data are available—(A)the proportion of the population using an unimproved drinking water source;(B)the total population using an unimproved drinking water source;(C)the proportion of the population without piped water access;(D)the proportion of the population using shared or other unimproved sanitation facilities;(E)the total population using shared or other unimproved sanitation facilities;(F)the proportion of the population practicing open defecation;(G)the total number of children younger than 5 years of age who died from diarrheal disease;(H)the proportion of all deaths of children younger than 5 years of age resulting from diarrheal
			 disease;(I)the national government’s capacity, capability, and commitment to work with the United States to
			 improve access to safe water, sanitation, and hygiene, including—(i)the
			 government’s capacity and commitment to developing the indigenous capacity
			 to provide safe water and sanitation without the assistance of outside
			 donors; and(ii)the degree to which such government—(I)identifies such efforts as
			 a priority; and(II)allocates resources to such efforts;(J)the availability of opportunities to leverage existing public, private, or other donor investments
			 in the water, sanitation, and hygiene sectors, including investments in
			 the management of water resources; and(K)the likelihood of making significant improvements on a per capita basis on the health
			 and
			 educational opportunities available to women as a result of increased
			 access to safe water, sanitation, and hygiene, including access to
			 appropriate facilities at primary and secondary educational institutions
			 seeking to ensure that communities benefitting from such projects and
			 activities develop the indigenous capacity to provide safe water and
			 sanitation without the assistance of outside donors;(2)prioritizing and measuring, including through rigorous monitoring and evaluating mechanisms, the
			 extent to which such project or program—(A)furthers significant improvements in—(i)the criteria set forth in subparagraphs (A) through (H) of paragraph (1);(ii)the health and educational opportunities available to women as a result of increased access to safe
			 water, sanitation, and hygiene, including access to appropriate facilities
			 at primary and secondary educational institutions; and(iii)the indigenous capacity of the host nation or community to provide safe water and sanitation
			 without the assistance of outside donors;(B)is designed, as part of the provision of safe water and sanitation to the local community—(i)to be financially independent over the long term, focusing on local ownership and sustainability;(ii)to be undertaken in conjunction with relevant public institutions or private
			 enterprises;(iii)to identify and empower local individuals or institutions to be responsible for the effective
			 management and maintenance of such project or program; and(iv)to provide safe water or expertise or capacity building to those identified parties or institutions
			 for the purposes of developing a plan and clear responsibilities for the
			 effective management and maintenance of such project or program;(C)leverages existing public, private, or other donor investments in the water, sanitation, and
			 hygiene sectors, including investments in the management of water
			 resources;(D)avoids duplication of efforts with other United States Government agencies or departments or those
			 of other nations or nongovernmental organizations;(E)coordinates such efforts with the efforts of other United States Government agencies or departments
			 or those of other nations or nongovernmental organizations directed at
			 assisting refugees and other displaced individuals; and(F)involves consultation with appropriate stakeholders, including communities directly affected by the
			 lack of access to clean water, sanitation or hygiene, and other
			 appropriate nongovernmental organizations;(3)seeking to further the USAID Water and Development Strategy, 2013–2018 through 2018; and(4)seeking to further the strategy required under subsection (j) after 2018.(g)Use of improved data collection and review of new standardized indicators(1)In generalThe Administrator of the United States Agency for International Development is authorized to use
			 improved data collection—(A)to meet the health-based
			 prioritization criteria established pursuant to subsection (f)(1); and(B)to
			 review new standardized indicators in evaluating progress towards meeting
			 such criteria.(2)Consultation and noticeThe Administrator shall—(A)regularly consult with the appropriate congressional committees; and(B)notify such committees not later 30 days before using improved
			 data collection and review of new standardized indicators under paragraph
			 (1) for the purposes of carrying out this section.(h)Designation of high priority countries(1)Initial designationNot later than October 1, 2015, the President shall—(A)designate, on the basis of the criteria set
			 forth in subsection (f)(1) and in furtherance of the USAID Water and Development Strategy, 2013–2018, not fewer than 10 countries as high priority countries to be the primary recipients of United
			 States
			 Government assistance authorized under this section during fiscal year
			 2016; and(B)notify the appropriate congressional committees of
			 such designations.(2)Annual designations(A)In generalExcept as provided in subparagraph (B), the President shall annually make new designations pursuant
			 to the criteria set forth in paragraph (1).(B)Designations after fiscal year 2018Beginning with fiscal year 2019, designations under paragraph (1) shall be made—(i)based upon the criteria set forth in subsection (f)(1); and(ii)in furtherance of the strategy
			 required under subsection (j).(i)Targeting of projects and programs to areas of greatest need(1)In generalNot later than 15 days before the obligation of any funds for water, sanitation,
			 or hygiene projects or programs pursuant to this section in countries that
			 are not ranked in the top 50 countries based upon the
			 WASH Needs Index, the Administrator of the United States
			 Agency for International Development shall notify the appropriate
			 congressional committees of the planned obligation of such
			 funds.(2)Defined termIn this subsection and in subsection (j), the term WASH Needs Index means the needs index for water, sanitation, or hygiene projects or programs authorized under this
			 section that has been developed using the criteria and indicators
			 described in subparagraphs (A)
			 through (H) of subsection (f)(1)..6.United States strategy to increase appropriate long-term sustainability and access to safe water,
			 sanitation, and hygiene(a)In generalSection 136 of the Foreign Assistance Act of 1961, as redesignated and amended by this Act, is
			 further amended by adding at the end the following:(j)Global water strategy(1)In generalNot later than October 1, 2017, and every 5 years thereafter, the President,
			 acting through the Secretary of State, the Administrator of the United
			 States Agency for International Development, and the heads of other
			 Federal departments and agencies, as appropriate, shall submit a single
			 government-wide Global Water Strategy to the appropriate
			 congressional committees 
			 that provides a detailed description of how the United States intends—(A)to increase access to safe water, sanitation, and hygiene in high priority countries designated
			 pursuant to subsection (h), including a summary of the WASH Needs Index
			 and the specific weighting of data and other assumptions used to develop
			 and rank countries on the WASH Needs Index;(B)to improve the management of water resources and watersheds in such countries; and(C)to work to prevent and resolve, to the greatest degree possible, both intra- and trans-boundary
			 conflicts over water resources in such countries.(2)Agency-specific plansThe Global Water Strategy shall include an agency-specific plan—(A)from the United States Agency for International Development that describes specifically how the
			 Agency for International Development will—(i)carry out the duties and responsibilities assigned to the Global Water Coordinator under subsection
			 (e)(1);(ii)ensure that the Agency for International Development’s projects and programs authorized under this
			 section are designed to achieve maximum impact and long-term
			 sustainability, including by implementing the requirements described in
			 subsection
			 (f); and(iii)increase access to safe water, sanitation, and hygiene in high priority countries designated
			 pursuant to subsection (h);(B)from the Department of State that describes specifically how the Department of State will—(i)carry out the duties and responsibilities assigned to the Special Coordinator for Water Resources
			 under subsection (e)(2); and(ii)ensure that the Department’s activities authorized under this
			 section are designed—(I)to improve management of water resources and
			 watersheds in countries designated pursuant to subsection (h); and(II)to
			 prevent and resolve, to the greatest degree possible, both intra- and
			 trans-boundary conflicts over water resources in such countries; and(C)from other Federal departments and agencies, as appropriate, that describes the contributions of
			 the
			 departments and agencies to implementing the Global Water Strategy.(3)Individualized plans for high priority countriesFor each high priority country designated pursuant to subsection (h), the Administrator of the
			 United States Agency for International Development shall—(A)develop a costed,
			 evidence-based, and results-oriented plan that—(i)seeks to achieve the
			 purposes of this section; and(ii)meets the requirements under subsection (f); and(B)include such plan in an appendix to the Global Water Strategy
			 required under paragraph (1).(4)First time access reporting requirementThe Global Water Strategy shall specifically describe the target
			 percentage of funding for each fiscal year covered by such strategy to be
			 directed toward projects aimed at providing first-time access to safe
			 water and sanitation.(5)Performance indicatorsThe Global Water Strategy shall include specific and measurable goals, benchmarks,
			 performance metrics, timetables, and monitoring and evaluation plans
			 required to be developed by the Administrator of the United States Agency
			 for International Development pursuant to subsection (e)(1)(B)(v).(6)Consultation and best practicesThe Global Water Strategy shall—(A)be developed in consultation with the heads of other
			 appropriate Federal departments and agencies; and(B)incorporate best
			 practices from the international development community.(k)DefinitionIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Appropriations of the Senate;(3)the Committee on Foreign Affairs of the House of Representatives; and(4)the Committee on Appropriations of the House of Representatives..(b)Department of State agency-Specific planNot later than 180 days after the date of enactment of this Act, the Secretary of State shall
			 submit an agency-specific plan to the appropriate congressional committees
			 (as defined in section 136(k) of the Foreign Assistance Act of 1961, as
			 added by subsection (a)) that meets the requirements of section
			 136(j)(2)(B) of
			 such Act, as added by subsection (a).(c)Conforming amendmentSection 6 of the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121; 22 U.S.C.
			 2152h note) is repealed.1.Short titleThis Act may be cited as the Senator Paul Simon Water for the World Act of 2014.2.Sense of CongressIt is the sense of Congress that—(1)water and sanitation are critically important resources that impact many other aspects of human
			 life; and(2)the United States should be a global leader in helping
			 provide sustainable access to clean water and sanitation for the world’s
			 most vulnerable populations.3.Clarification of assistance to provide safe water and sanitation to include hygieneChapter 1 of part I of the Foreign Assistance Act of 1961 is amended—(1)by redesignating section 135 (22 U.S.C. 2152h), as added by section 5(a) of the Senator Paul Simon
			 Water for the Poor Act of 2005 (Public Law 109–121; 22
			 U.S.C. 2152h note), as section 136; and(2)in section 136, as redesignated—(A)in the section heading, by striking and sanitation and inserting , sanitation, and hygiene; and(B)in subsection (b), by striking and sanitation and inserting , sanitation, and hygiene.4.Improving coordination and oversight of safe water, sanitation and hygiene projects and activitiesSection 136 of the Foreign Assistance Act of 1961, as redesignated and amended by this Act, is
			 further amended by adding at the end the following:(e)Coordination and oversight(1)USAID global water coordinator(A)DesignationThe Administrator of the United States Agency for International Development (referred to in this
			 paragraph as USAID) or the Administrator’s
			 designee,  who shall be a current USAID employee serving in a career or
			 non-career position in the Senior Executive Service or at the level of a
			 Deputy Assistant Administrator or higher, shall serve concurrently as the
			 USAID Global Water Coordinator (referred to in this subsection as the Coordinator).(B)Specific dutiesThe Coordinator shall—(i)provide direction and guidance to, coordinate, and oversee the projects and
			 programs of USAID authorized under this section;(ii)lead the implementation and revision, not less frequently than once every 5 years, of USAID’s
			 portion of the
			 Global Water Strategy required under subsection (j);(iii)seek—(I)to expand the capacity of USAID, subject to the availability of appropriations, including through
			 the designation of a lead subject matter expert selected from among USAID
			 staff in each high priority country
			 designated pursuant to subsection (h);(II)to implement such programs and
			 activities;(III)to take advantage of economies of scale; and(IV)to conduct more
			 efficient and effective projects and programs;(iv)coordinate with the Department of State and USAID staff in each high priority country designated
			 pursuant to subsection (h) to ensure that USAID activities and projects,
			 USAID program planning and budgeting documents, and USAID country
			 development strategies reflect and seek to implement—(I)the safe water, sanitation, and hygiene objectives established in the strategy required under
			 subsection (j), including objectives relating to the management of water
			 resources; and(II)international best practices relating to—(aa)increasing access to safe water and sanitation;(bb)conducting
			 hygiene-related activities; and(cc)ensuring appropriate management of water
			 resources; and(v)develop appropriate benchmarks, measurable goals, performance metrics, and monitoring and
			 evaluation plans for USAID projects and programs authorized under this
			 section.(2)Department of state special coordinator for water resources(A)DesignationThe Secretary of State or the Secretary’s designee,  who shall be a current employee of the
			 Department of
			 State
			 serving in a career or non-career position in the Senior Executive Service
			 or at the level of a Deputy Assistant Secretary or higher, shall serve
			 concurrently as the Department of State Special Advisor for Water
			 Resources (referred to in this paragraph as the Special Advisor).(B)Specific dutiesThe Special Advisor shall—(i)provide direction and guidance to, coordinate, and oversee the projects and
			 programs of the Department of State authorized under this section;(ii)lead the implementation and revision, not less than every 5 years, of the Department of State’s
			 portion of the Global Water Strategy required under subsection (j);(iii)prioritize and coordinate the Department of State’s international engagement on the allocation,
			 distribution, and access to global fresh water resources and policies
			 related to such matters;(iv)coordinate with United States Agency for International Development and Department of State staff in
			 each
			 high priority country designated pursuant to subsection (h) to ensure that
			 United States diplomatic efforts related to safe water, sanitation, and
			 hygiene, including efforts related to management of water resources and
			 watersheds and the resolution of intra- and trans-boundary conflicts over
			 water resources, are consistent with United States national interests; and(v)represent the views of the United States Government on the allocation, distribution, and access to
			 global fresh water resources and policies related to such matters in key
			 international fora, including key diplomatic, development-related, and
			 scientific organizations.(3)Additional nature of duties and restriction on additional or supplemental compensationThe responsibilities and specific duties of the Administrator of the United States Agency for
			 International Development (or the Administrator’s designee) and the
			 Secretary of State (or the Secretary’s designee) under paragraph (2) or
			 (3), respectively, shall be in addition to any other
			 responsibilities or specific duties assigned to such individuals. Such
			 individuals shall receive no additional or supplemental compensation as a
			 result of carrying out such responsibilities and specific duties under
			 such paragraphs..5.Promoting the maximum impact and long-term sustainability  of USAID safe water, sanitation, and
			 hygiene-related projects and programsSection 136 of the Foreign Assistance Act of 1961, as redesignated and amended by this Act, is
			 further amended by adding at the end the following:(f)Priorities and criteria for maximum impact and long-Term sustainabilityThe Administrator of the United States Agency for International Development shall ensure that the
			 Agency for International Development’s projects and programs authorized
			 under this section are designed to achieve maximum impact and
			 long-term sustainability by—(1)prioritizing countries on the basis of the following clearly defined criteria and
			 indicators, to the extent sufficient empirical data are available—(A)the proportion of the population using an unimproved drinking water source;(B)the total population using an unimproved drinking water source;(C)the proportion of the population without piped water access;(D)the proportion of the population using shared or other unimproved sanitation facilities;(E)the total population using shared or other unimproved sanitation facilities;(F)the proportion of the population practicing open defecation;(G)the total number of children younger than 5 years of age who died from diarrheal disease;(H)the proportion of all deaths of children younger than 5 years of age resulting from diarrheal
			 disease;(I)the national government’s capacity, capability, and commitment to work with the United States to
			 improve access to safe water, sanitation, and hygiene, including—(i)the
			 government’s capacity and commitment to developing the indigenous capacity
			 to provide safe water and sanitation without the assistance of outside
			 donors; and(ii)the degree to which such government—(I)identifies such efforts as
			 a priority; and(II)allocates resources to such efforts;(J)the availability of opportunities to leverage existing public, private, or other donor investments
			 in the water, sanitation, and hygiene sectors, including investments in
			 the management of water resources; and(K)the likelihood of making significant improvements on a per capita basis on the health
			 and
			 educational opportunities available to women as a result of increased
			 access to safe water, sanitation, and hygiene, including access to
			 appropriate facilities at primary and secondary educational institutions
			 seeking to ensure that communities benefitting from such projects and
			 activities develop the indigenous capacity to provide safe water and
			 sanitation without the assistance of outside donors;(2)prioritizing and measuring, including through rigorous monitoring and evaluating mechanisms, the
			 extent to which such project or program—(A)furthers significant improvements in—(i)the criteria set forth in subparagraphs (A) through (H) of paragraph (1);(ii)the health and educational opportunities available to women as a result of increased access to safe
			 water, sanitation, and hygiene, including access to appropriate facilities
			 at primary and secondary educational institutions; and(iii)the indigenous capacity of the host nation or community to provide safe water and sanitation
			 without the assistance of outside donors;(B)is designed, as part of the provision of safe water and sanitation to the local community—(i)to be financially independent over the long term, focusing on local ownership and sustainability;(ii)to be undertaken in conjunction with relevant public institutions or private
			 enterprises;(iii)to identify and empower local individuals or institutions to be responsible for the effective
			 management and maintenance of such project or program; and(iv)to provide safe water or expertise or capacity building to those identified parties or institutions
			 for the purposes of developing a plan and clear responsibilities for the
			 effective management and maintenance of such project or program;(C)leverages existing public, private, or other donor investments in the water, sanitation, and
			 hygiene sectors, including investments in the management of water
			 resources;(D)avoids duplication of efforts with other United States Government agencies or departments or those
			 of other nations or nongovernmental organizations;(E)coordinates such efforts with the efforts of other United States Government agencies or departments
			 or those of other nations or nongovernmental organizations directed at
			 assisting refugees and other displaced individuals; and(F)involves consultation with appropriate stakeholders, including communities directly affected by the
			 lack of access to clean water, sanitation or hygiene, and other
			 appropriate nongovernmental organizations; and(3)seeking to further the strategy required under subsection (j) after 2018.(g)Use of current and improved empirical data collection and review of new standardized indicators(1)In generalThe Administrator of the United States Agency for International Development is authorized to use
			 current and improved empirical data collection—(A)to meet the health-based
			 prioritization criteria established pursuant to subsection (f)(1); and(B)to
			 review new standardized indicators in evaluating progress towards meeting
			 such criteria.(2)Consultation and noticeThe Administrator shall—(A)regularly consult with the appropriate congressional committees; and(B)notify such committees not later than 30 days before using current or improved empirical
			 data collection for the review of any new standardized indicators under
			 paragraph
			 (1) for the purposes of carrying out this section.(h)Designation of high priority countries(1)Initial designationNot later than October 1, 2015, the President shall—(A)designate, on the basis of the criteria set
			 forth in subsection (f)(1) not fewer than 10 countries as high priority
			 countries to be the primary recipients of United
			 States
			 Government assistance authorized under this section during fiscal year
			 2016; and(B)notify the appropriate congressional committees of
			 such designations.(2)Annual designations(A)In generalExcept as provided in subparagraph (B), the President shall annually make new designations pursuant
			 to the criteria set forth in paragraph (1).(B)Designations after fiscal year 2018Beginning with fiscal year 2019, designations under paragraph (1) shall be made—(i)based upon the criteria set forth in subsection (f)(1); and(ii)in furtherance of the strategy
			 required under subsection (j).(i)Targeting of projects and programs to areas of greatest need(1)In generalNot later than 15 days before the obligation of any funds for water, sanitation,
			 or hygiene projects or programs pursuant to this section in countries that
			 are not ranked in the top 50 countries based upon the
			 WASH Needs Index, the Administrator of the United States
			 Agency for International Development shall notify the appropriate
			 congressional committees of the planned obligation of such
			 funds.(2)Defined termIn this subsection and in subsection (j), the term WASH Needs Index means the needs index for water, sanitation, or hygiene projects or programs authorized under this
			 section that has been developed using the criteria and indicators
			 described in subparagraphs (A)
			 through (H) of subsection (f)(1)..6.United States strategy to increase appropriate long-term sustainability and access to safe
			 water,
			 sanitation, and hygiene(a)In generalSection 136 of the Foreign Assistance Act of 1961, as redesignated and amended by this Act, is
			 further amended by adding at the end the following:(j)Global water strategy(1)In generalNot later than October 1, 2017, and every 5 years thereafter, the President,
			 acting through the Secretary of State, the Administrator of the United
			 States Agency for International Development, and the heads of other
			 Federal departments and agencies, as appropriate, shall submit a single
			 government-wide Global Water Strategy to the appropriate
			 congressional committees 
			 that provides a detailed description of how the United States intends—(A)to increase access to safe water, sanitation, and hygiene in high priority countries designated
			 pursuant to subsection (h), including a summary of the WASH Needs Index
			 and the specific weighting of empirical data and other definitions used
			 to develop
			 and rank countries on the WASH Needs Index;(B)to improve the management of water resources and watersheds in such countries; and(C)to work to prevent and resolve, to the greatest degree possible, both intra- and trans-boundary
			 conflicts over water resources in such countries.(2)Agency-specific plansThe Global Water Strategy shall include an agency-specific plan—(A)from the United States Agency for International Development that describes specifically how the
			 Agency for International Development will—(i)carry out the duties and responsibilities assigned to the Global Water Coordinator under subsection
			 (e)(1);(ii)ensure that the Agency for International Development’s projects and programs authorized under this
			 section are designed to achieve maximum impact and long-term
			 sustainability, including by implementing the requirements described
			 in
			 subsection
			 (f); and(iii)increase access to safe water, sanitation, and hygiene in high priority countries designated
			 pursuant to subsection (h);(B)from the Department of State that describes specifically how the Department of State will—(i)carry out the duties and responsibilities assigned to the Special Coordinator for Water Resources
			 under subsection (e)(2); and(ii)ensure that the Department’s activities authorized under this
			 section are designed—(I)to improve management of water resources and
			 watersheds in countries designated pursuant to subsection (h); and(II)to
			 prevent and resolve, to the greatest degree possible, both intra- and
			 trans-boundary conflicts over water resources in such countries; and(C)from other Federal departments and agencies, as appropriate, that describes the contributions of
			 the
			 departments and agencies to implementing the Global Water Strategy.(3)Individualized plans for high priority countriesFor each high priority country designated pursuant to subsection (h), the Administrator of the
			 United States Agency for International Development shall—(A)develop a costed,
			 evidence-based, and results-oriented plan that—(i)seeks to achieve the
			 purposes of this section; and(ii)meets the requirements under subsection (f); and(B)include such plan in an appendix to the Global Water Strategy
			 required under paragraph (1).(4)First time access reporting requirementThe Global Water Strategy shall specifically describe the target
			 percentage of funding for each fiscal year covered by such strategy to be
			 directed toward projects aimed at providing first-time access to safe
			 water and sanitation.(5)Performance indicatorsThe Global Water Strategy shall include specific and measurable goals, benchmarks,
			 performance metrics, timetables, and monitoring and evaluation plans
			 required to be developed by the Administrator of the United States Agency
			 for International Development pursuant to subsection (e)(1)(B)(v).(6)Consultation and best practicesThe Global Water Strategy shall—(A)be developed in consultation with the heads of other
			 appropriate Federal departments and agencies; and(B)incorporate best
			 practices from the international development community.(k)DefinitionsIn this section—(1)the term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Appropriations of the Senate;(C)the Committee on Foreign Affairs of the House of Representatives; and(D)the Committee on Appropriations of the House of Representatives; and(2)the term long-term sustainability refers to the ability of a service delivery system, community, partner, or beneficiary to
			 maintain, over time, any water, sanitation, or hygiene project  that
			 receives funding pursuant to the amendments made by the Senator Paul Simon Water for the World Act of 2014..(b)Department of State agency-Specific planNot later than 180 days after the date of enactment of this Act, the Secretary of State shall
			 submit an agency-specific plan to the appropriate congressional committees
			 (as defined in section 136(k) of the Foreign Assistance Act of 1961, as
			 added by subsection (a)) that meets the requirements of section
			 136(j)(2)(B) of
			 such Act, as added by subsection (a).(c)Conforming amendmentSection 6 of the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121; 22 U.S.C.
			 2152h note) is repealed.December 8, 2014Reported with an amendment